SEXTON, Judge.
The defendant herein appeals a judgment making past due pendente lite alimony ex-ecutory. The alimony made executory accrued subsequent to a judgment of divorce while that judgment of divorce was being appealed. On appeal, defendant-appellant contends that he should not be liable for alimony pendente lite in the interim between the rendition of the divorce decree which found his wife at fault and terminated her alimony pendente lite, and the rendition of the appellate decision which affirmed the trial court’s judgment terminating alimony pendente lite. Thus, precisely the same issue is presented here as was decided adversely to this appellant in Morris v. Morris, 426 So.2d 318 (La.App. 2d Cir.1983).
For the reasons set out in the majority opinion in Morris, supra, the judgment herein appealed is affirmed.1
AFFIRMED.

. The author is still of the view expressed in the dissent in Morris v. Morris, 426 So.2d 318, 321 (Sexton, J., dissenting). However, it is clear that at least four of the seven members of this court are firmly of the opposite view. Therefore, as designated author, I present the opinion in this fashion, believing it would be fruitless at this point to cause another discussion of the views so recently aired in Morris.